ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, files its "Findings of Fact, Conclusions of Law and Recommendation Upon the Petition for Reinstatement Filed by Alfred L. Brown", and unanimously recommends that the petitioner be reinstated to the practice of law upon payment all costs assessed in this and his prior disciplinary proceeding.
And this Court, being duly advised, now finds that the Commission's recommendation should be approved and that the Petitioner should be reinstated.
IT IS, THEREFORE, ORDERED that Alfred L. Brown is hereby reinstated as an attorney in this state subject to his paying all assessed costs.
The Clerk of this Court is directed to forward a copy of this Order to the parties and their attorneys, to the Indiana Board of Law Examiners, and to all parties who were previously notified of this Court's Order accepting Petitioner's resignation from the practice of law.
All Justices concur.